174 S.W.3d 710 (2005)
TERRY WAYNE BISHOP, Appellant,
v.
STATE OF MISSOURI, Respondent.
No. WD 64432.
Missouri Court of Appeals, Western District.
November 1, 2005.
Mark A. Grothoff, Esq., Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Esq., Jefferson City, MO, for Respondent.
Before HARDWICK, P.J., BRECKENRIDGE and SPINDEN, JJ.


*711 ORDER

PER CURIAM.
Terry Bishop appeals the denial of his Rule 29.15[1] motion. Upon review of the briefs and the record, we find no error and affirm the judgment. We have provided the parties with a memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).
NOTES
[1]  All rule citations are to Missouri Rules of Procedure (2005) unless otherwise noted.